Filed 3/25/21 In re G.R. CA1/4
              NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified
for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


      IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FIRST APPELLATE DISTRICT

                                             DIVISION FOUR


 In re G.R., a Person Coming
 Under the Juvenile Court Law.
 THE PEOPLE,
              Plaintiff and Respondent,
                                                                     A160378
 v.
 G.R.,                                                               (Solano County
                                                                     Super. Ct. No. J44967)
              Defendant and Appellant.


          Pursuant to a juvenile wardship petition filed on April 21, 2020,
defendant G.R. entered no contest pleas to one count of violating Penal
Code section 182, subdivision (a)(1), and one count of violating Penal
Code1 section 245, subdivision (a)(4). He was adjudged a ward of the
court, committed to juvenile hall for 227 days, and placed on probation
with various conditions.
          His counsel filed an opening brief asking that this court conduct
an independent review of the record for arguable issues—i.e., those
that are not frivolous, as required by People v. Wende (1979) 25 Cal.3d
436 (Wende). Counsel also informed defendant that he had the right to


       All further statutory references are to the Penal Code unless
          1

otherwise indicated.

                                                           1
file a supplemental brief on his own behalf, but defendant declined to
do so. We conclude there are no meritorious issues and affirm.

                          I.   BACKGROUND
      On April 17, 2020, G.R., T.M., and two other minors agreed to “go
hit the Target.” Later that day, at approximately 3:39 p.m., G.R. and
T.M. entered a Target in Dublin, California wearing face masks and
with pillowcases shoved down the front of their pants. The minors
jumped the pharmacy counter. G.R. grabbed the right triceps of K.R.,
the pharmacy technician, pushed him into the pharmacy, and asked
him the location of the safe. After K.R. told G.R. he did not know the
combination to the safe, G.R. and T.M. fled through the front door. No
weapons were seen, and nothing was taken. K.R. was uninjured, but
he could feel where G.R. had grabbed him.
      Soon after, at approximately 4:50 p.m., G.R. and T.M. entered a
CVS pharmacy in Danville, California. Both were wearing surgical
masks. T.M. entered the restricted area behind the pharmacy counter,
grabbed a pharmacy technician, J.G., from behind, and demanded she
open the safe. J.G. felt pressure on her lower back, which “felt like a
hand,” and feared it was a gun. After J.G. told T.M. she didn’t have the
code for the safe, G.R. and T.M. fled through an emergency exit. J.G.
did not see G.R. until he and T.M. fled, but believed he had been
waiting by a swinging door entrance located on the north side of the
pharmacy counter.2 J.G. said she did not sustain any injuries, and
declined medical attention. Store employees recognized T.M. and G.R.




      2The probation officer’s report characterized G.R.’s role at the
Danville CVS as that of a “look out.”

                                    2
as having been in the store earlier that day, and to them, it appeared
T.M. and G.R. were casing the store.
      Around 7:00 p.m. that day in nearby Walnut Creek, deputies
conducted a high-risk stop of a vehicle containing G.R., T.M., and
another minor. All three were arrested. No weapons were found, and
G.R. was not driving the vehicle.
      In an interview with the probation department, G.R. said he used
marijuana once every two months, starting in January 2019; the last
time he used was in February 2020. G.R. had completed 62 of 166
attempted high school credits, which put him at least two years behind
in school. His attendance report showed between 30 and 43 unexcused
absences. He said he did not like school and was often truant. He did,
however, express a desire to earn his diploma and get a job. G.R. lived
with his mother for the first 14 years of his life and was living with his
father at the time of arrest. Family struggles had destabilized his
living situation for the year leading up to his arrest. He had no prior
criminal history, regretted his actions, and empathized with the
victims.
      On April 21, 2020, the People filed a juvenile wardship petition
alleging G.R. had committed felony attempted second degree robbery
under sections 211, 212.5, subdivision (c), and 664 (count 1), felony
conspiracy to commit grand theft under section 182, subdivision (a)(1)
(count 2), and misdemeanor assault likely to produce great bodily
injury under section 245, subdivision (a)(4) (count 3). On May 14, 2020,
G.R. pled no contest to counts 2 and 3, and the juvenile court dismissed
the attempted second degree robbery charge. The court then




                                     3
transferred the case to Solano County based on G.R.’s residence there
with his father.
      On June 22, 2020, the Solano County juvenile court adjudged
G.R. a ward of the court. It ordered G.R. confined in juvenile hall for
227 days, 90 of which could be served on electronic monitoring in lieu of
custody, with 81 days of credits. The court fashioned the sentence so
that G.R. could “catch up” on his high school credits while in custody.
Among other conditions, the court ordered him to perform 50 hours of
volunteer work, pay a $100 restitution fine, attend school, submit to
warrantless search, and refrain from using or possessing marijuana or
other drugs.

                           II.   DISCUSSION
      Defendant’s counsel filed a Wende brief, requesting that we
independently review the record to determine whether it contains any
arguable issues for appeal. Our review establishes that there are no
meritorious issues to be argued.
      The defendant was properly advised before pleading no contest to
counts 2 and 3 of the petition, and there was a sufficient factual basis
for his pleas. The conditions of probation were appropriate given the
serious nature of G.R.’s criminal conduct and his admissions as to his
truancy and drug use. (People v. Lent (1975) 15 Cal.3d 481, 486; In re
Ricardo P. (2019) 7 Cal.5th 1113, 1118–1119.) Finally, there is no issue
with respect to the court’s imposition of a $100 restitution fine. (People
v. Gibson (1994) 27 Cal.App.4th 1466, 1469 [failure to object to a
restitution fine constitutes waiver].)




                                     4
       Having examined the record to ensure that defendant receives
effective appellate review, we find no colorable error or basis for further
briefing. (Wende, supra, 25 Cal.3d 436.)

                         III.   DISPOSITION
       The judgment is affirmed.




                                           BROWN, J.


WE CONCUR:

POLLAK, P. J.
STREETER, J.


In re G.R. (A160378)




                                     5